Per Curiam.

Judgments affirmed by an equally divided court. Mr. Benjamin Carter, Mr. Jacob M. Dickinson, Mr. Alexander Britton, Mr. John G. Johnson, Mr. R. Walton Moore and Mr. John S. Barbour for the appellant in No. 30. Mr. R. Walton Moore, Mr. John S. Barbour, Mr. Alexander Britton, Mr. Evans Browne, Mr. F. W. Clements and Mr. F. D. McKenney for the appellant in No. 58. The Attorney General, The Solicitor General and Mr. Assistant Attorney General Thompson for the appellee. Mr. R. S. Knapp, Mr. F. Carter Pope, Mr. L. T. Michener and Mr. H. M. Friend filed briefs as amici curice.